Citation Nr: 0609174	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disability, to include a cyclothymic 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1964 to June 1966 and 
from June 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By way of correspondence dated in August 2005, the 
veteran's representative notified the RO that the veteran 
wished to withdraw his request for a Board hearing.

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include cyclothymic 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1998 decision, the Board denied the 
veteran's claim to entitlement to service connection for an 
acquired psychiatric disability; the veteran did not file a 
notice of appeal.

2.  Certain evidence received since the December 1998 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The December 1998 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for a psychiatric disorder.  
Therefore, no further development is needed with respect to 
this issue.  

                                                       
Background

By way of a December 1998 decision, the Board denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disability because the  evidence did not 
show that it was at least as likely as not that the veteran's 
current psychiatric disability was related to his active duty 
service.  The veteran was notified of that determination and 
informed of appellate rights and procedures that same month.  
However, the veteran did not file a notice of appeal to 
initiate an appeal from the December 1998 decision.  The 
December 1998 Board decision therefore became final.  
38 U.S.C.A. § 7104(b).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  However, the amended 
version is only applicable to claims filed on or after August 
29, 2001.  The change in the regulation therefore does not 
impact the present case as the veteran's application to 
reopen his claim was received by the RO in May 2001.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

A review of the statement of the case shows that the RO 
reopened the claim for service connection for an acquired 
psychiatric disability.  However, the Board is not bound by 
the RO's actions.  In fact, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed.Cir. 2001).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for an 
acquired psychiatric disability.

Evidence of record at the time of the December 1998 Board 
decision consisted of: service medical records, post-service 
private medical records, and a September 1997 VA examination 
report.  Evidence received since the December 1998 Board 
decision includes private medical evidence, including an 
October 2001 psychological assessment from Dr. G. H. D.  The 
October 2001 psychological assessment addresses the etiology 
of the veteran's current psychiatric disabilities and 
suggests that there may be an etiological relationship 
between the veteran's active duty service and his current 
psychiatric disabilities.  The claim for service connection 
for an acquired psychiatric disability was denied by the 
Board in the 1998 decision for lack of evidence addressing 
the issue of service incurrence of a psychiatric disability.  
In reviewing the evidence of record received since the 1998 
Board decision, the Board finds that the new private medical 
records, specifically the October 2001 psychological 
assessment, address the veteran's psychiatric conditions and 
their etiology.  Therefore the private medical records are 
both new and material as they address the critical issue of 
whether the veteran's current psychiatric conditions are 
related to his active duty service.  Accordingly, the claim 
for entitlement to service connection for an acquired 
psychiatric disability has been reopened.



ORDER

New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disability; the appeal is granted to this extent only.   


REMAND

As noted above, a private medical opinion from October 2001 
appears to suggest that events from the veteran's active duty 
service are related to his current psychiatric status.  
However, there is no indication that the clinician reviewed 
all of the relevant medical evidence in the claims file.  It 
is pertinent to note that, if the medical evidence of record 
is insufficient, VA is always free to supplement the record 
by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the present case, the Board finds that it is necessary to 
remand to the AMC/RO for a VA examination to determine the 
etiology or approximate onset date for any psychiatric 
disorder that may be present, to include a cyclothymic 
disorder.  See 38 C.F.R. § 3.159(c)(4). 

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should also send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the approximate onset date or etiology of 
any psychiatric disorder that may be 
present.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  Any 
tests deemed necessary should be 
conducted.  The psychiatrist should be 
asked to address the following question:  
Is it at least as likely as not (a 50% or 
higher degree of probability) that any 
psychiatric disorder that may currently 
be present began during service or is 
causally linked to any incident of active 
duty?

The psychiatrist is requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

The psychiatrist is advised that an 
opinion of "more likely" or "as 
likely" would support a finding of the 
claimed onset date or cause, whereas 
"less likely" would weigh against the 
claim.  

3.  After completion of the above 
actions, and any additional development 
which the RO may deem necessary, the RO 
should then review the record and 
adjudicate the claim for service 
connection for a psychiatric disorder on 
a de novo basis.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review as required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


